Title: To Thomas Jefferson from Edmond Charles Genet, 29 June 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
Philadelphie le 29. Juin 1793. l’an 2e. de la R.

J’ai eu l’honneur de vous remettre dans ma premiere conference officielle avec vous le seul éxemplaire que J’eusse entre mes mains de l’éxposé de la Conduite de la nation françoise envers le peuple Anglois et des motifs qui ont amené la rupture entre la République françoise et le Roi d’angleterre. Je viens de recevoir d’autres éxemplaires de ce recueil publié par ordre de la Convention nationale et Je m’empresse de vous les faire passer en vous priant d’avoir la Complaisance de les distribuer aux differents membres de l’Exécutif des Etats unis. Je vous adresse également ci Joint M., quelques éxemplaires du plan de Constitution présenté à la Convention nationale par le comité de Constitution et un recueil de pieces Interessantes relatives au Jugement de Louis capet dernier Roi des françois.
